Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In the response filed 06/23/2021, the following occurred:  Claims 20 and 48-50 were amended.  Claim 51 was newly added.
Claims 20-22 and 38-51 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 20-22 and 38-51 are the inclusion of the limitation in the claims, a system for tracking a piece of equipment within a medical facility, the system comprising: a tag comprising an ultrasound responder and having a memory configured to store an operational status information about the piece of equipment; a computer system configured to track a real-time location of the piece of equipment based on ultrasound communication with the tag; wherein the computer system is configured to automatically assign a patient routing task to a medical facility worker based on (a) the real-time location of the tag, (b) the operational status information stored in the memory, and (c) the patient requiring the piece of equipment; wherein the patient routing task routes the piece of equipment to the patient; and wherein the computer system is further configured to re-route the piece of equipment based on at least one of (a) a change in availability of the equipment, (b) a change in location of the patient, or (c) an input by the medical facility worker after the patient routing task is assigned.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Rodgers:  U.S. Patent Application Publication U.S. 2007/0288263 A1
Welles et al.:  U.S. Patent U.S. 6,970,097 B2
Levin:  U.S. Patent Application Publication U.S. 2006/0192655 A1
Crane:  U.S. Patent U.S. 5,748,907 A
Weller:  U.S. Patent Application Publication U.S. 2002/0029272
Marano:  U.S. Patent Application Publication U.S. 2003/0061090 A1
Weismiller et al.:  WIPO Publication WO 2005/045461 A1
Lindsay:  U.S. Patent Application Publication U.S. 2004/0100380 A1
Neuwirth:  U.S. Patent Application Publication U.S. 2005/0258937 A1
Quatro:  U.S. Patent Application Publication U.S. 2007/0139191 A1
Kapoor:  U.S. Patent Application Publication U.S. 2005/0102167 A1
Basch, Available System And Technologies, 1 October 2000, http://www.infectioncontroltoday.com/view/available-systems-and-technologies (Year: 2000)

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOY CHNG/
Primary Examiner, Art Unit 3686